United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-1324
                                    ___________

United States of America,              *
                                       *
                   Appellee,           * Appeal from the United States
                                       * District Court for the District
      v.                               * of Nebraska.
                                       *
Pedro Pagan, also known as Cieto,      *      [UNPUBLISHED]
                                       *
                   Appellant.          *
                                  ___________

                              Submitted: November 5, 1999

                                   Filed: November 12, 1999
                                    ___________

Before BOWMAN, FAGG, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

      Pedro Pagan appeals the sentence imposed by the district court after Pagan
pleaded guilty to one count of possessing with intent to distribute cocaine base. On
appeal, Pagan challenges the district court's assessment of a two-level increase for
possession of a firearm and the denial of a mitigating-role reduction.

       Having carefully reviewed the record, we conclude the district court did not
commit clear error in assessing the firearm enhancement. A loaded handgun was either
directly beneath Pagan or beside him on the bed at the time of his arrest, he possessed
sixteen baggies of cocaine base, and cocaine base was found in the closet of the
bedroom in which he was arrested. See U.S. Sentencing Guidelines Manual
§ 2D1(b)(1) (1998); United States v. Moore, 184 F.3d 790, 794-95 (8th Cir. 1999);
United States v. Howard, 169 F.3d 1127, 1130-31 (8th Cir. 1999); United States v.
Garrett, 161 F.3d 1131, 1131-32 (8th Cir. 1998).

       We also conclude the district court did not commit clear error in denying Pagan
a minor or minimal participant role reduction. Pagan participated in the conspiracy for
four to six weeks, transferred cocaine base on multiple occasions, was "holding" a large
rock of cocaine base for "the head guy in New York," and sixteen baggies of cocaine
base and a substantial sum of money were removed from Pagan's clothing at the time
of his arrest. See United States v. Alaniz, 148 F.3d 929, 937 (8th Cir.), cert. denied,
119 S. Ct. 604 (1998); United States v. Jones, 145 F.3d 959, 963 (8th Cir.), cert.
denied, 119 S. Ct. 457 (1998); United States v. Harris, 974 F.2d 84, 86 (8th Cir. 1992).

       Having considered and rejected Pagan's contentions, we affirm the judgment of
the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-